Citation Nr: 0204725	
Decision Date: 05/17/02    Archive Date: 05/24/02

DOCKET NO.  02-01 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to an increased rating for gunshot wound 
residuals of the right wrist, with a healed compound, 
comminuted fracture, currently evaluated as 10 percent 
disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability, due to service-connected 
disabilities (TDIU).

(The issue of entitlement to an increased rating for gunshot 
wound residuals of the left ankle with traumatic arthritis, 
currently evaluated as 10 percent disabling, will be the 
subject of a later decision).


REPRESENTATION

Appellant represented by:	R. Edward Bates, attorney

ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1948 to 
May 1952.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which denied the benefits sought on appeal.

In light of the favorable decision that follows, awarding the 
veteran a 100 percent schedular rating for his PTSD, 
effective from June 2000, his claim of entitlement to TDIU 
has been rendered moot and will not be further addressed in 
this decision.  Green v. West, 11 Vet. App. 472, 476 (1998), 
(citing Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994)); 
VAOPGCPREC 6-99.

The Board is undertaking additional development on the issue 
of entitlement to an increased rating for gunshot wound 
residuals of the left ankle with traumatic arthritis, 
currently evaluated as 10 percent disabling, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903).  
After giving notice and reviewing the veteran's response to 
the notice, the Board will prepare a separate decision 
addressing this issue.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's PTSD is manifested by total social and 
occupational impairment.

3.  The veteran's gunshot wound residuals of the right wrist, 
with a healed compound, comminuted fracture are manifested by 
subjective complaints of intermittent pain with turning 
motions, limited range of motion, weakness, and numbness; and 
objective findings of decreased wrist dorsiflexion at 50 
degrees out of 70, with pain at 50 degrees, and decreased 
strength at 4 out of 5; decreased palmar flexion at 70 
degrees out of 80; normal radial deviation at 20 degrees out 
of 20; and decreased ulnar deviation at 40 degrees out of 45.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 
2001); 66 Fed. Reg. 45,620-32 (Aug. 29, 2001)(to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. Part 4, 
including § 4.130, Diagnostic Code 9411 (2001).

2.  The criteria for a rating in excess of 10 percent for 
gunshot wound residuals of the right wrist, with a healed 
compound, comminuted fracture have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001)(to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. Part 4, including 
§ 4.71a, Diagnostic Code 7805-5215 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claims that his 
service-connected PTSD should be rated higher than the 
current 50 percent rating, and that his service-connected 
gunshot wound residuals of the right wrist, with a healed 
compound, comminuted fracture should be rated higher than the 
current 10 percent rating.

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 1 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) (West Supp. 
2001).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001)(to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  This law and its 
implementing regulations set forth, in pertinent part, 
requirements for assisting a claimant in obtaining evidence 
necessary to substantiate a claim for VA benefits.

The Board finds that all relevant facts have been properly 
and sufficiently developed and that no further assistance to 
the veteran is required in order to comply with the duty to 
assist as mandated by the VCAA.

In the present case, the RO made satisfactory efforts to 
ensure that all relevant evidence was associated with the 
claims file; it also informed the veteran of the reasons for 
denying his claim, as well as the evidence necessary to 
substantiate it.  All relevant and available outpatient 
treatment records were obtained and the veteran was provided 
several VA medical examinations, the most recent in November 
2000.  The RO provided the veteran with copies of the rating 
decision and the statement of the case (SOC) concerning the 
evaluation of his disabilities, and the rating criteria.  
These documents noted that all of the veteran's records were 
considered, including VA treatment reports and VA 
examinations.  The Board is unaware of any additional 
outstanding records pertaining to this issue.  Under the 
circumstances, the Board finds that the duty to assist has 
been satisfied, and no additional development is necessary.  
As such, the Board will proceed with appellate disposition.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher evaluation is assigned, if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  The veteran's entire history is reviewed when making 
a disability evaluation.  38 C.F.R. § 4.1.  Nevertheless, 
generally the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

A mental disorder is evaluated "based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination."  38 C.F.R. 
§ 4.126(a).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body, 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examinations on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all of 
the necessary bones, joints and muscles, or associated 
structures; or to deformity, adhesions, defective innervation 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 
4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  Painful, unstable, or malaligned joints, due to 
healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38  C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness, fatigability, incoordination, 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

The history of this appeal is set forth as follows.  In a 
July 1953 rating decision, the veteran was granted service 
connection for gunshot wound residuals to the right wrist, 
and received a 10 percent rating, effective from May 27, 
1952.  In a May 1994 rating decision, the veteran was granted 
service connection for PTSD, and received a 10 percent 
rating, effective from February 25, 1992, the date of the 
original claim.  In June 2000, the veteran filed a VA Form 
21-8940, requesting an increase in the disability evaluations 
assigned his service-connected disabilities.  In a January 
2001 rating decision, the RO increased the veteran's rating 
for PTSD to 50 percent, effective from June 15, 2000, and 
continued the 10 percent rating for a gunshot wound residuals 
of the right wrist, with a healed compound, comminuted 
fracture.  The veteran disagreed with the January 2001 rating 
decision, and initiated this appeal.  

I.  Increased Rating for PTSD

The veteran is presently assigned a 50 percent rating for 
PTSD, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  
Under that Diagnostic Code, a 50 percent rating is assigned 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

Also, under this diagnostic code, a 70 percent rating is 
available for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  A 100 percent rating is 
available for total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

Reviewing the evidence of record reveals that the veteran was 
afforded a VA examination in November 2000.  He reported that 
he had retired in 1992.  He did not like being with people 
and had not established a group of friends or support network 
other than his wife.  He stated that he was anxious, nervous, 
agitated, and irritable.  He had mood swings, depression, and 
feelings of hopelessness so serious that he occasionally 
contemplated suicide.  However, he had no suicidal plans and 
had made no attempts.  His other complaints included anger, 
suspiciousness of others, difficulty sleeping, constant 
fatigue and tiredness, lack of interest or pleasure in 
anything, impaired thinking, impaired concentration, verbal 
abusiveness of his wife, memory difficulties, nightmares, and 
flashbacks.  

Examination revealed that the veteran's thought process was 
logical and sequential; his mood was depressed and angry; his 
affect was serious; there were no hallucinations; and the 
veteran's perceptions were affected such that he showed 
considerable suspiciousness of others.  He had moderate 
delusions of a paranoid nature; he was verbally abusive of 
his wife; his hygiene was satisfactory; he was oriented to 
person, place, and time.  His long-term memory was intact, 
but he had difficulty with short-term memory.  He had no 
obsessive or ritualistic behaviors; the rate and flow of his 
speech was normal; he had no panic attacks, but he did 
demonstrate moderate anxiety.  His impulse control was 
adequate, and he had significant sleep impairment due to 
nightmares and flashbacks.  The examiner diagnosed chronic 
PTSD.  His Global Assessment of Functioning (GAF) score was 
40, and the examiner stated that his symptoms and memories 
produced a great deal of stress on a daily basis.  The 
psychiatric symptoms were reported as frequent, severe, and 
chronic, without remission.  His social impairment was stated 
as severe. 

A January 2001 social-industrial survey report shows that the 
veteran complained of trouble sleeping at night; he reported 
that he was bothered by thoughts of war 10 to 15 days/nights 
out of the month.  His sleepless spells would last 2 or 3 
hours at a time, about 3 times a week.  He reported 
flashbacks 4 or 5 times a month.  He had been married for 50 
years at the time of the survey.  The veteran stated that he 
no longer worked due to the loss of sensation in his hands.  
It was the opinion of the social worker that the veteran was 
unable to work, but that he attributed his unemployability to 
his non-service connected diabetic neuropathy.

Statements from the veteran's sons and daughter-in-law, 
submitted in March 2001, describe the veteran as a person who 
would keep to himself and didn't want to interact with other 
people, even old friends.  He would stay in his room all day.  
He was argumentative, and irritable.  He lacked motivation; 
he would watch TV and read Korean War books; he had 
difficulty concentrating; and he would rarely sleep at night.  

In the Board's view, the veteran's service-connected PTSD is 
productive of symptomatology which is consistent with the 
criteria provided for a 100 percent rating under Diagnostic 
Code 9411, as there is evidence that the impact of the 
veteran's PTSD has left him totally occupationally and 
socially impaired.  The November 2000 VA examiner found that 
the veteran suffered from persistent delusions of a paranoid 
nature, such that he showed considerable suspiciousness of 
others.  He was stated to have contemplated suicide on more 
than one occasion.  Further, the examiner found that the 
veteran's social impairment was severe and that his symptoms 
affected him on a daily basis.

In addition, the GAF score of 40 as measured on the most 
recent VA examination was indicative of some impairment in 
reality testing or communication or major impairment in 
several areas, such as work, or school, or family relations, 
judgment, thinking, or mood.  See Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (DSM-IV); 38 C.F.R. § 4.130.  The 
Board finds that this score, when considered in conjunction 
with the other evidence of record more nearly approximates 
the symptomatology consistent with a rating of 100 percent 
for the veteran's service-connected PTSD.  The provisions of 
38 C.F.R. § 4.7 have been utilized to resolve any doubt in 
the veteran's favor.

II.  Increased Rating for Gunshot Wound Residuals of the 
Right Wrist

The veteran is presently assigned a 10 percent rating for 
gunshot wound residuals of the right wrist, with a healed 
compound, comminuted fracture, pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 7805-5215, under which a 10 percent rating is 
assigned for limitation of motion of the wrist with 
dorsiflexion less than 15 degrees or with palmar flexion 
limited in line with the forearm.  A 10 percent rating is the 
highest rating available under this diagnostic code.  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5214, a 30 percent rating 
is available for ankylosis of the major wrist, which is 
favorable in 20 degrees to 30 degrees of dorsiflexion.  A 40 
percent rating is available for ankylosis of the major wrist, 
in any position except favorable.  A 50 percent rating is 
available for ankylosis of the major wrist, which is 
unfavorable, in any degree of palmar flexion, or with ulnar 
or radial deviation.

The Board has thoroughly reviewed the evidence of record, as 
summarized in pertinent part below.  However, the Board finds 
that the evidence reflecting the veteran's disability most 
closely approximates the criteria for the currently assigned 
10 percent rating and that the preponderance of the evidence 
is against the veteran's claim for a rating in excess of 10 
percent at this time.  

Reviewing the evidence of record reveals the following.  An 
August 1950 examination showed a diagnosis of a wound, 
missile, gunshot, "thru and thru," right wrist, no artery or 
nerve involvement.  An April 1951 medical summary shows that 
when the veteran was examined after his injury in December 
1950, he showed wrist flexion limited to 165 degrees, marked 
muscular weakness of the hand and 15 to 20 degrees limitation 
of motion of the fingers.  X-rays revealed small chip 
fractures of the head of the right radius.  An April 1951 
follow-up was also noted, which reported that the wrist scar 
was completely gone, and the veteran was able to pronate and 
supinate with greater ease.  The veteran's separation 
examination in May 1952 showed no abnormalities of the upper 
extremities.

A May 1953 VA examination showed that the veteran had been 
injured in his right wrist by a tracer bullet.  He complained 
of weakness of his right wrist.  He was shown to be right-
handed.  On examination, there were 2 circular scars on the 
right wrist, one on the dorsal aspect, and one on the ventral 
aspect, measuring approximately 1/4 inch in diameter, not 
fibrotic, nontender, and nonadherent.  The right wrist joint 
was limited by 10 percent in dorsiflexion, plantar flexion, 
inversion and eversion; pronation and supination likewise 
were limited by 10 percent.  The veteran complained of pain 
on motion over the flexor surface of the right wrist joint.  
Hand grip was good and the fingers could be approximated to 
the thumb.  The right wrist showed some evidence of bony 
proliferation in the region of the radioulnar joint with some 
irregularity in the lower end of the ulna.  This bony 
proliferation was apparently loose.  There was also noted 
some bony proliferation on the anterior aspect of the radius.  
The bones were slightly osteporotic in appearance.

An April 1992 examination conducted by Robert Lenet, M.D., 
showed complaint of decreased grip strength in the right 
hand.  On examination, it was noted that the veteran could 
not make a fist with his right hand and had difficulty 
touching his thumb with his fingertips and picking up a coin.  
Muscle strength was rated 5 out of 5, but the veteran could 
not squeeze the examiner's hand.

An April 1994 VA examination showed complaint of pain on 
external rotation of the right wrist in the area of the ulnar 
styloid process.  On examination, there was a 2-inch surgical 
scar along the distal aspect of the lateral radius.  There 
was a very small scar, which was barely perceptible, over the 
dorsum of the wrist and the ventral aspect of the wrist.  The 
range of motion was very slightly restricted compared to the 
left.  He had 45 degrees of flexion, 30 degrees of internal 
rotation, a few degrees of lateral rotation and 45 degrees of 
extension.  He had slight weakness of the right hand grip 
with normal finger manipulation, but this was assumed to be 
secondary to a stroke.  The diagnoses included scars of the 
right wrist and a healed compound, comminuted fracture, right 
wrist, and slight weakness of the right hand, likely due to 
stroke.  

An October 2000 VA joints examination showed complaints of 
intermittent pain with turning motions, limited range of 
motion, weakness, and numbness.  Findings on examination 
showed tenderness of the wrist joint with limited range of 
motion.  Wrist dorsiflexion was measured to 50 degrees; 70 
degrees was stated as normal; and onset of pain was noted at 
50 degrees; strength was stated as 4 out of 5.  Palmar 
flexion was measured to 70 degrees; 80 degrees is normal.  
Radial deviation was measured to 20 degrees; 20 degrees is 
normal.  Ulnar deviation was measured to 40 degrees; 45 
degrees is normal.  Strength on volar flexion was stated as 4 
out of 5.  Grip strength was stated as 4- out of 5.  The 
examiner diagnosed degenerative joint disease of the right 
wrist.

In regard to the proper diagnostic code under which to 
evaluate the veteran's symptoms, the Board finds that the 
veteran's disability is properly rated under 38 C.F.R. § 
4.71a, Diagnostic Code 7805 (scars, other), by analogy to 
Diagnostic Code 5215 (wrist, limitation of motion).  The 
evidence shows that the veteran's pertinent symptomatology 
consists of subjective complaints of intermittent pain with 
turning motions, limited range of motion, weakness, and 
numbness; and findings of decreased wrist dorsiflexion at 50 
degrees out of 70, with pain at 50 degrees, and decreased 
strength of 4 out of 5; decreased palmar flexion at 70 
degrees out of 80; normal radial deviation at 20 degrees out 
of 20; and decreased ulnar deviation at 40 degrees out of 45.  

The record contains no medical evidence of any of the 
criteria required for a compensable rating under the 
diagnostic codes governing scars.  The veteran's right wrist 
scars were noted as non-fibrotic, nontender, and nonadherent.  
One was noted as barely perceptible.  Although the veteran is 
rated under a diagnostic code related to scars (7805), that 
diagnostic code rates by reference to the functional 
limitation of the part affected, and not by the particular 
symptomatology of the scar.  There is no medical evidence 
showing muscle damage, so as to warrant a rating under the 
associated diagnostic codes, or so as to invoke the 
provisions of 38 C.F.R. § 4.56(a), with regard to the rating 
of open comminuted fractures.  Similarly, there is no medical 
evidence to show nerve damage; indeed, there is a specific 
finding that there was no nerve damage at the time of the 
injury.  The Board finds that the functions affected, the 
anatomical localization, and the symptomatology of the 
veteran's gunshot wound residuals of the right wrist, with a 
healed compound, comminuted fracture are most closely 
analogous to the criteria included in the diagnostic codes 
which address limitation of motion of the wrist (5214 and 
5215).  No other diagnostic codes are as appropriate, and 
given the veteran's symptomatology, none would provide a more 
favorable rating.

The Board notes that a 10 percent rating is the highest 
rating available under Diagnostic Code 5215 (wrist, 
limitation of motion).  However, the Board has also 
considered whether the veteran may be entitled to a higher 
rating under diagnostic Code 5214 (wrist, ankylosis).  As the 
minimum rating under this diagnostic code requires a showing 
that the wrist is ankylosed in a favorable position, from 20 
degrees to 30 degrees of dorsiflexion, and as the evidence 
from the October 2000 VA examination shows that the veteran 
has motion on dorsiflexion from 0 to 50 degrees before the 
onset of pain, the Board finds that the veteran's gunshot 
wound residuals of the right wrist do not warrant a rating 
under Diagnostic Code 5214 (wrist ankylosis).

As limitation of motion is the primary factor to be 
considered under diagnostic code 5215, the Board must address 
whether a higher disability evaluation is warranted on the 
basis of additional functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995) (the rule against pyramiding set forth in 38 
C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups).

The Board notes that additional functional loss due to pain 
on motion was considered in evaluating the veteran's gunshot 
wound residuals of the right wrist, with a healed compound, 
comminuted fracture.  As was noted on the October 2000 VA 
examination, the veteran had onset of pain at 50 degrees of 
dorsiflexion.  However, even considering this evidence, the 
veteran's symptoms are still not sufficient to warrant a 
rating under Diagnostic Code 5214 (wrist, ankylosis).  As the 
veteran is currently granted the highest rating available 
under Diagnostic Code 5215 (wrist, limitation of motion), 
additional function loss due to weakness, fatigability, 
incoordination, or pain on movement cannot be the basis for a 
higher rating.  See Spencer v. West, 13 Vet. App. 376, 382 
(2000); Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (pain 
cannot be the basis for an award under a diagnostic code in 
excess of the maximum evaluation under that code).

In reaching the foregoing determination, the Board has 
considered the complete history of the veteran's disability, 
his complaints, and the current clinical manifestations of 
the gunshot wound residuals of the right wrist, with a healed 
compound, comminuted fracture and their effect on the 
veteran's earning capacity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.41.  All other pertinent aspects of 38 C.F.R. Parts 3 and 4 
have also been considered.  Should the veteran's right wrist 
disability increase in severity, he may be entitled to a 
higher evaluation; however, at present, the evidence does not 
support a higher rating, but rather, more nearly approximates 
the criteria for the currently assigned 10 percent rating.  
The Board finds that, as the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable, and the increased rating claim must be denied.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Finally, although the Board is cognizant of the evidence 
showing the veteran's symptoms and their impact on his 
employment, the evidence does not reflect that the veteran's 
service-connected right wrist disability has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Hence the Board is not required to refer this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) for assignment of an extra-schedular 
evaluation.  See Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Subject to the rules and regulations governing awards of 
monetary benefits, a 100 percent rating for PTSD is granted.

The schedular criteria not having been met, the claim of 
entitlement to a rating in excess of 10 percent for gunshot 
wound residuals of the right wrist, with a healed compound, 
comminuted fracture, is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

